Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to claims filed June 16th, 2022 no longer invoke 35 U.S.C. 112(f).

Response to Arguments
Applicant’s arguments, filed June 16th, 2022, with respect to the rejection(s) of claim(s) 1-3 and 7-12 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwasaki et al. (US 2009/0303316 A1; hereafter: Iwasaki).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cordonnier et al (US 2011/0150420 A1; hereafter: Cordonnier), and further in view of Iwasaki.
Regarding Claim 1, Cordonnier teaches: a filing device (Figure 1) comprising: a processor configured to (¶143: “An embodiment of the invention also relates to a computer program product downloadable from communication network and/or saved on a medium suitable for reading by a computer and/or execution by a processor”) but does not explicitly teach acquiring at least one still image stored in a storage unit 
In a related art, Iwasaki acquire at least one still image stored in a storage unit (¶90: “The endoscope apparatus 1 of the present embodiment can read and reproduce images stored on the storage medium, such as the memory card 10, and can select a plurality of desired images from a set of images stored in a storage medium”) for receiving previously acquired and stored images for additional processing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordonnier with the above teachings of Iwasaki to incorporate the acquisition of still images from a storage medium. The motivation in doing so would lie in the further processing of these images and the addition of additional information (Iwasaki: Abstract).
Cordonnier, in view of Iwasaki, teaches acquiring at least one motion image captured by an endoscope (Cordonnier: ¶180: “the particular embodiment described herein envisages video sequence acquisition means 112, an endoscope in the example shown, suitable for acquiring video streams”; Cordonnier: ¶182: “In the particular embodiment described herein, the time tagging means 110 are suitable for enabling a practitioner to select, or tag, the key times of the acquisitions, such as the start and end times, and the times corresponding to important, or significant, images of the investigation.”); analyze a pixel value of the still image and extracts still image information (Cordonnier: ¶184: “the means for generating medical imaging information objects 116 are suitable for generating from a video sequence, at least one medical image data item and a time indication, at least one video object type medical imaging information object and at least one significant object type medical imaging information object”); analyze a pixel value of the motion image and extract motion image information (Cordonnier: ¶184: “the means for generating medical imaging information objects 116 are suitable for generating from a video sequence, at least one medical image data item and a time indication, at least one video object type medical imaging information object and at least one significant object type medical imaging information object”); associate the still image with the motion image by comparing the still image information with the motion image information (Cordonnier: ¶53: “One alternative embodiment of the method envisages, in the medical imaging information objects generation step, the generation of at least one third object, referred to as a selection object, comprising a second set of data structured according to said standard comprising an identifier of said video object and, for each of said significant image objects, an identifier of said significant image object and at least one of said corresponding time synchronisation information items.”; Cordonnier: ¶54: “In this case, the synchronisation information contained in the selection object may then be used to link a video sequence and the significant images contained therein.”).
Regarding Claim 2, Cordonnier teaches: the filing device according to claim 1, wherein the processor acquires the still image recorded by a first device (Cordonnier: ¶182: “In the particular embodiment described herein, the time tagging means 110 are suitable for enabling a practitioner to select, or tag, the key times of the acquisitions, such as the start and end times, and the times corresponding to important, or significant, images of the investigation.”; the fixed/significant images are acquired through a different method and thus a different device than the motion image; Iwasaki: ¶90: “The endoscope apparatus 1 of the present embodiment can read and reproduce images stored on the storage medium, such as the memory card 10, and can select a plurality of desired images from a set of images stored in a storage medium”) and the motion image recorded by a second device different from the first device (Cordonnier: ¶180: “the particular embodiment described herein envisages video sequence acquisition means 112, an endoscope in the example shown, suitable for acquiring video streams”).
Regarding Claim 3, Cordonnier teaches: the filing device according to claim 1, wherein the still image information and the motion image information include imaging date and time information (Cordonnier: ¶58-75 lists several synchronisation mechanisms, of which, date and time of the acquisition are included; Cordonnier: ¶214: “the data for synchronisation between the sequence and fixed image may be different. They may consist of attributes already present in the standard, such as DICOM “AcquisitionDateTime”, “AcquisitionDate”, “ContentDate”, “AcquisitionTime”, “ContentTime” attributes, for example.”)
Regarding Claim 7, Cordonnier teaches: the filing device according to claim 1, wherein the processor acquires the still image and the motion image that are endoscope images obtained by imaging a patient in an endoscope system (Cordonnier: ¶180: “the particular embodiment described herein envisages video sequence acquisition means 112, an endoscope in the example shown, suitable for acquiring video streams”).
Regarding Claim 8, Cordonnier teaches: the filing device according to claim 7, wherein the still image information and the motion image information include information on a scope of the endoscope system (Cordonnier: ¶179: “the means 116 receive data from means for generating medical traceability data 114. These means for generating medical traceability data 114 may comprise for example means for reading a barcode, an electronic card or an RFID chip and/or means for entering or selecting data associated with the patient, such as the identify or social security number thereof for example, or data relating to the practitioner and/or the characteristics of the investigation (date and time, location of investigation, type of investigation for example, etc.) and/or devices used (reference serial number, date of most recent device check for example, etc.)”).
Regarding Claim 9, Cordonnier teaches: the filing device according to claim 7, wherein the still image information and the motion image information include information on the patient and an examination (Cordonnier: ¶58: “said representative data of the synchronisation reference means may include at least one item of information belonging to the group comprising:”; Cordonnier: ¶67: “an identifier of the medical investigation”).
Regarding Claim 10, Cordonnier teaches: the filing device according to claim 7, wherein the still image information and the motion image information include information on a facility where the endoscope images are captured (Cordonnier: ¶179: “the means 116 receive data from means for generating medical traceability data 114. These means for generating medical traceability data 114 may comprise for example means for reading a barcode, an electronic card or an RFID chip and/or means for entering or selecting data associated with the patient, such as the identify or social security number thereof for example, or data relating to the practitioner and/or the characteristics of the investigation (date and time, location of investigation, type of investigation for example, etc.) and/or devices used (reference serial number, date of most recent device check for example, etc.)”). 
Regarding Claim 11, Cordonnier teaches: a still image analyzing step of analyzing a pixel value of a still image stored in a storage unit and extracting still image information (Cordonnier: ¶184: “the means for generating medical imaging information objects 116 are suitable for generating from a video sequence, at least one medical image data item and a time indication, at least one video object type medical imaging information object and at least one significant object type medical imaging information object” ; Iwasaki: ¶90: “The endoscope apparatus 1 of the present embodiment can read and reproduce images stored on the storage medium, such as the memory card 10, and can select a plurality of desired images from a set of images stored in a storage medium”); a motion image analyzing step of analyzing a pixel value of a motion image and extracting motion image information (Cordonnier: ¶184: “the means for generating medical imaging information objects 116 are suitable for generating from a video sequence, at least one medical image data item and a time indication, at least one video object type medical imaging information object and at least one significant object type medical imaging information object”); an acquiring step of acquiring at least one still image and at least one motion image (Cordonnier: ¶180: “the particular embodiment described herein envisages video sequence acquisition means 112, an endoscope in the example shown, suitable for acquiring video streams”; Cordonnier: ¶182: “In the particular embodiment described herein, the time tagging means 110 are suitable for enabling a practitioner to select, or tag, the key times of the acquisitions, such as the start and end times, and the times corresponding to important, or significant, images of the investigation.”); and an associating step of associating the at least one still image with the at least one motion image by comparing the still image with the motion image information (Cordonnier: ¶53: “One alternative embodiment of the method envisages, in the medical imaging information objects generation step, the generation of at least one third object, referred to as a selection object, comprising a second set of data structured according to said standard comprising an identifier of said video object and, for each of said significant image objects, an identifier of said significant image object and at least one of said corresponding time synchronisation information items.”; Cordonnier: ¶54: “In this case, the synchronisation information contained in the selection object may then be used to link a video sequence and the significant images contained therein.”).
Regarding Claim 12, Claim 12 recites a non-transitory computer readable medium storing instruction that, when executed, performs the method of Claim 11. Therefore, the rejection of Claim 11 is equally applied. (Cordonnier: See ¶143)

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cordonnier, in view of Iwasaki, as applied to claims above, and further in view of Shigeta et al. (US 2015/0272429 A1; hereafter: Shigeta).
Regarding Claim 4, Cordonnier teaches: the filing device according to claim 3, but does not explicitly teach wherein the acquisition unit acquires a still image group, which is a group of a plurality of still images stored within a certain period.
In a related art, Shigeta teaches wherein processor acquires a still image group, which is a group of a plurality of still images stored within a certain period (Abstract: “The endoscope system includes an image signal acquisition processing unit and an image generation unit that acquire a first still image and a video or a second still image before and after acquisition of the first still image”; the second still image represents a group of image as images before and after the first still image are taken. Shigeta further discloses that the video selects a number of frames/images preceding the first still image) for capturing contextual images around a still image.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordonnier with the above teachings of Shigeta to incorporate the acquisition of a still image group. The motivation in doing so would lie in the capturing of contextual information around a still image for easier and more accurate analysis of the image.
Regarding Claim 5, Cordonnier, in view of Shigeta, teaches: the filing device according to claim 4, wherein the processor associates a first motion image with a first still image group imaged when capturing the first motion image (Cordonnier: ¶53: “One alternative embodiment of the method envisages, in the medical imaging information objects generation step, the generation of at least one third object, referred to as a selection object, comprising a second set of data structured according to said standard comprising an identifier of said video object and, for each of said significant image objects, an identifier of said significant image object and at least one of said corresponding time synchronisation information items.”; Cordonnier: ¶54: “In this case, the synchronisation information contained in the selection object may then be used to link a video sequence and the significant images contained therein.”).
Regarding Claim 6, Cordonnier, in view of Shigeta, teaches: the filing device according to claim 5, wherein the still image information includes earliest imaging date and time and latest imaging date and time of the still image group (Cordonnier: ¶214: “the data for synchronisation between the sequence and fixed image may be different. They may consist of attributes already present in the standard, such as DICOM “AcquisitionDateTime”, “AcquisitionDate”, “ContentDate”, “AcquisitionTime”, “ContentTime” attributes, for example.”), the motion image information includes imaging starting date and time and imaging finishing date and time of the motion image (Cordonnier: ¶214: “the data for synchronisation between the sequence and fixed image may be different. They may consist of attributes already present in the standard, such as DICOM “AcquisitionDateTime”, “AcquisitionDate”, “ContentDate”, “AcquisitionTime”, “ContentTime” attributes, for example.”), and in a case where earliest imaging date and time of the first still image group are later than imaging starting date and time of the first motion image and the latest imaging date and time of the first still group are earlier than imaging finishing date and time of the first motion image, the processor associates the first motion image with the first still image group (Cordonnier: ¶46: “each significant image object thus contains the time synchronisation information associated with said significant image in respect of said video.”; the implication here is that the time synchronisation information is used to associate the significant image with a specific part of the video sequence, which means that the imaging time and date of the significant image must fall within the imaging time and date of the video.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668